[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                    FEBRUARY 8, 2008
                                                    THOMAS K. KAHN
                              No. 07-13705
                                                         CLERK
                           Non-Argument Calendar
                         ________________________

                 D. C. Docket No. 07-00001-CR-001-WLS-1

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                    versus

KENNETH BRUCE DUPREE, JR.,
a.k.a. Kuttbugg,

                                                   Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                              (February 8, 2008)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Gerald B. Williams, appointed counsel for Kenneth Bruce Dupree, Jr. on this
direct criminal appeal, has filed a motion to withdraw on appeal supported by a

brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.E.2d 493 (1967). Our independent review of the record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Dupree’s conviction and sentence are

AFFIRMED.




                                          2